Citation Nr: 1225926	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  05-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the pendency of his appeal, the Veteran moved to South Carolina and jurisdiction of this matter was transferred to that of the RO located in Columbia, South Carolina.
 
In August 2007, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In January 2011, the Board denied the claim for entitlement to service connection for residuals of a head injury.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court vacated the January 2011 Board decision, as it essentially determined that the Board based its denial of the claim, in part, on an inadequate April 2010 VA medical opinion.  The Court remanded this matter for additional development (clarification) and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.










REMAND

Although the Board sincerely regrets the additional delay, the issue of entitlement to service connection for residuals of a head injury must be remanded.  Such remand is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

The Veteran claims that service connection is warranted for residuals of a head injury he suffered during his military service.  Specifically, he asserts that he was accidently hit in the head by a metal door of a 155 Howitzer while performing his duties as a tank driver.  According to the Veteran, he has experienced digestive and "nervous" symptomatology since that time.

As reflected in the claims file, the Veteran was afforded a VA examination with respect to his claim in April 2010.  The associated examination report documents the Veteran's subjective report of an in-service head injury and his reported residual symptomatology.  The Veteran did not undergo any clinical or diagnostic testing during the examination.  Following physical and mental status examinations, the examiner stated that he could not provide an opinion as to whether it was as likely as not that any of the Veteran's current conditions were residuals of the in-service head injury without resorting to mere speculation.  The examiner acknowledged a statement included in the claims file from one of the Veteran's friends, a fellow soldier who recalled the in-service injury.  However, the examiner emphasized that there was no documentation of a head injury.  Nevertheless, he concluded that even if the head injury was sustained, it would be difficult for him to relate the Veteran's complaints to the alleged injury.

In its November 2011 Memorandum Decision, the Court determined that the April 2010 VA examiner's opinion was inadequate with which to decide the Veteran's claim.  In so determining, the Court cited Jones v. Shinseki, 23 Vet. App. 382 (2010), which stands for the proposition that the basis for an examiner's determination that an opinion cannot be provided without resort to speculation must be provided or otherwise apparent from a review of the record.  Applying Jones in this case, the Court was unable to discern whether the VA examiner's conclusion that he was unable to render an opinion without resorting to speculation was because the examiner needed additional information or because he had exhausted the limits of current medical knowledge as to the etiology of the Veteran's claimed residual conditions.  The Court also noted that it was unclear whether additional medical testing would have aided the medical analysis, as no clinical or diagnostic tests were performed during the VA examination.  As such, the Court determined that Jones had not been satisfied.  Accordingly, the Court directed that a remand was necessary to clarify this issue and/or obtain an additional medical opinion, if appropriate.  

The Veteran, "as a matter of law, [has] the right to compliance with the remand orders" contained in a decision of the Court.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  In this case, the Board opts to obtain a new VA medical examination rather than seek clarification from the examiner who conducted the April 2010 medical examination of the basis of the opinion rendered therein.  Given the Court's emphasis on the lack of diagnostic testing during the April 2010 examination, a more comprehensive assessment of the Veteran's condition is warranted.  Because the RO/AMC rather than the Board makes arrangements with respect to VA medical examinations, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA or private medical records identified by the Veteran as relevant to his claim following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  After completion of the above, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the claimed residuals of a head injury.  The claims file must be made available for review by the examiner, and the examination report must reflect that such review occurred.  All indicated tests and studies (including clinical and diagnostic testing) must be preformed, and all findings must be set forth in detail.

Following the review of the claims file and examination of the Veteran, the examiner shall opine whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran currently has one or more disabilities that are residuals of a head injury sustained during military service.  If so, the examiner must specify the disabilities attributable to the in-service head injury.  

For purpose of providing the opinion, the examiner should consider the Veteran's report of an in-service head injury as credible.  The examiner must discuss the Veteran's reports of a continuity of symptomatology since service.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Readjudicate the Veteran's claim for service connection for residuals of a head injury.  If the determination remains adverse, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.  The case should then be return to the Board for further adjudicative review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


